Citation Nr: 0326643	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  00-08 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for right 
total knee arthroplasty.

2.  Entitlement to a rating in excess of 10 percent for 
traumatic arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Commission


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel




INTRODUCTION

The veteran had active duty service from June 1955 to May 
1959.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision in 
which the Department of Veterans Affairs (VA) regional office 
(RO) in Jackson, Mississippi, awarded a temporary total 
disability rating from August 16, 1999, to October 1, 1999, 
awarded a 100 percent rating during the period from October 
1, 1999, to October 1, 2000, based on the veteran's right 
total knee arthroplasty, awarded a 10 percent rating for 
residuals of right total knee arthroplasty effective from 
October 1, 2000, and continued a rating of 10 percent for 
right knee traumatic arthritis.

In a March 2000 rating decision, the RO increased the rating 
of the veteran's disability from right total knee 
arthroplasty to 30 percent, effective from October 1, 2000.  
The issue of entitlement to a rating in excess of 30 percent 
for right total knee arthroplasty remains before the Board.  
Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has 
filed a notice of disagreement as to an RO decision assigning 
a particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

In March 2001, the Board remanded the above-mentioned matters 
to the RO to ensure compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA), and for readjudication of the 
claims by the RO after considering evidence received by the 
Board.  The Board also requested the RO to explain the basis 
for a separate rating of 10 percent under Diagnostic Code 
5010 after the expiration of the 100 percent rating for right 
total knee arthroplasty.


REMAND

The veteran underwent surgery in August 1998 for a right 
total knee arthroplasty.  He has not been afforded a VA 
orthopedic examination following the 100 percent rating that 
ended on September 30, 2000.  Furthermore, the most recent VA 
outpatient treatment records contained in the claims folder 
pertaining to his right knee disorder were generated in 
December 1999.  Those records are not adequate for rating 
purposes.

The veteran has filed a notice of disagreement with the RO's 
February 2002 rating decision that determined that he had not 
submitted new and material evidence to reopen a claim of 
entitlement to service connection for ulcerative colitis with 
mild anxiety state, and denied entitlement to service 
connection for a bilateral eye disorder, including cataracts, 
claimed as being proximately due to or the result of 
medication taken to treat service-connected disability from 
traumatic arthritis of the right knee.  He must be provided a 
statement of the case that addresses such issues.  Manlincon 
v. West, 12 Vet. App. 238 (1999).

In a decision promulgated on September 22, 2002, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103 (b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans. v. Secretary of Veterans Affairs, 327, 
F.3d 1339, 1348 (Fed Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.

Pursuant to this remand, the RO will be scheduling VA 
examinations.  The veteran is hereby notified that it is his 
responsibility to report for the examinations and to 
cooperate in the development of his claims.  The consequences 
of failure to report for VA examination without good cause 
may include denial of the claim.  38 C.F.R. §§ 3.158 and 
3.655 (2002).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1. The RO should request the veteran to 
identify with specificity, including 
names and addresses, all medical care 
providers who have treated the veteran 
for the disorders at issue since August 
1997.  After securing the necessary 
releases, the RO should obtain such 
records that are not currently a part of 
the claims file and associate them with 
the claims file. 

2.  The RO should obtain and associate 
with the claims file all VA medical 
records documenting treatment of the 
veteran since October 1996 to the 
present, excluding the periods for which 
records have already been obtained.

3.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  The RO should also 
ensure that all development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) is fully complied 
with and satisfied.  

4.  Following completion of the above 
development, the veteran should be 
afforded a VA orthopedic examination to 
evaluate his disability from total right 
knee arthroplasty and traumatic arthritis 
of the right knee.  The claims folder 
must be made available to and be reviewed 
by the examiner(s).  Any indicated 
diagnostic studies should be performed, 
including range of motion studies.  The 
examiner's report should address the 
degree and frequency of residual pain/and 
or weakness from the arthroplasty.  If 
not medically contraindicated, X-rays of 
the knee should be taken to determine if 
the service-connected right knee disorder 
is manifested by arthritis.  The examiner 
should comment on the presence or absence 
of knee instability, loose motion, or 
other symptoms associated with the right 
knee disorder, and further comment on the 
frequency and severity of any such 
symptoms.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
for the issues concerning the service-
connected right knee disabilities remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case 
concerning the issues of entitlement to 
increased rating for right total knee 
arthroplasty and traumatic arthritis of 
the right knee, and given the opportunity 
to respond thereto.

6.  The appellant and representative 
should be furnished a statement of the 
case regarding the issues of whether he 
has submitted new and material evidence 
to reopen a claim of entitlement to 
service connection for ulcerative colitis 
with mild anxiety state, and entitlement 
to service connection for a bilateral eye 
disorder, including cataracts, claimed as 
being proximately due to or the result of 
medication taken to treat service-
connected disability from traumatic 
arthritis of the right knee.  The veteran 
and his representative should be given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




